Citation Nr: 0117749	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  96-31 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
secondary to service connected asbestosis.

2.  Evaluation of service-connected asbestosis, rated as 30 
percent disabling from July 17, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to March 
1947 and from May 1947 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for asbestosis 
and evaluated it as non-compensably disabling, effective from 
July 17, 1995.  This matter also comes before the Board from 
a September 1996 RO decision that, among other things, denied 
service connection for a heart disorder secondary to service 
connected asbestosis.  The September 1996 decision also 
granted a higher (30 percent) evaluation for asbestosis, 
effective from July 17, 1995.

(The issue of a higher evaluation for service-connected 
asbestosis will be addressed in the remand that follows this 
decision.)


FINDING OF FACT

Neither the veteran's cardiac conduction disease with 
bradycardia nor possible complete heart block is caused or 
aggravated by service connected asbestosis.



CONCLUSION OF LAW

The veteran's current heart disorders are not proximately due 
to or aggravated by service connected asbestosis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the service 
connected asbestosis caused or aggravated his current heart 
disorders.  It is requested that the veteran be afforded the 
benefit of the doubt.

I.  Factual Background

A review of the record on appeal reveals private treatment 
records, dated from October 1982 to May 1993.  These records 
show that the veteran's complaints and/or treatment for chest 
pain and/or shortness of breath variously diagnosed.  See 
private treatment records from Central General Hospital dated 
in October 1982, November 1986, and April to May 1993; 
private treatment records from North Shore University 
Hospital dated in March 1983, March 1984, January 1985, and 
July 1986; letters from E.J. Pesiri, M.D., dated in October 
1982 and January 1985; and letters from Kenneth A. Rubin, 
M.D., dated in July and August 1986.

Specifically, in mid-October 1982, radiographic examination 
of the veteran's chest by Dr. Pesiri revealed a pleuro-
pericardial adhesion on the right and a tortuous aorta.  
Chest x-rays at Central General Hospital a few days later 
revealed arteriosclerotic changes of the aorta.  The 
conclusions, following an electrocardiogram (EKG) the same 
day, were probable anterior fascicular block and possible old 
anteroseptal infarction.  In late October 1982, x-rays of the 
heart and great vessels at Central General Hospital revealed 
tortuosity and calcification of the aorta.  In January 1985, 
radiographic examination of the chest by Dr. Pesiri continued 
to show a tortuous aorta.  In July 1986, after treadmill 
testing of the veteran using the Bruce protocol, Dr. Rubin 
concluded that the findings were equivocal in nature.  
However, since an EKG appeared to show evidence of an 
anteroseptal infarction of indeterminate age, there was 
suspicion that an element of underlying coronary artery 
disease was present.  In August 1986, following thallium 
exercise stress testing, Dr. Rubin concluded that the veteran 
did not have evidence of significant coronary disease given 
his lack of anginal symptoms and his equivocal stress test.  
Next, it was opined that the fact that there was normal 
perfusion to the septum spoke against any evidence of a prior 
anteroseptal infarction.  While the veteran was hospitalized 
at Central General Hospital in November 1986, chest x-rays 
also did not reveal evidence of heart disease.  In April and 
May 1993, the veteran, following a pacemaker insertion four 
weeks earlier, was hospitalized at Central General Hospital 
because of dizziness.  However, the diagnosis at that time 
was vertigo.  At that time, chest x-rays showed no evidence 
of active cardiopulmonary disease.

The veteran first underwent VA examination in August 1995.  
At that time, the veteran reported that his history included 
having a pacemaker introduced in 1992.  At the general 
medical examination, following a normal cardiovascular 
examination, the diagnosis was status post pacemaker 
insertion.  Thereafter, at a June 1996 VA disease of the 
heart examination, it was noted that the veteran had had a 
pacemaker installed in 1993.  It was noted that he had begun 
to "pass out" in 1992.  After examination, the diagnoses 
were history of bradycardia and pacemaker in situ.  In 
December 1996, the same VA physician who examined the veteran 
in June opined that no heart condition of the veteran was 
proximately due to or the direct result of asbestosis, 
inasmuch as the only heart disease found was bradycardia, and 
to the best of his knowledge this was never the result of 
asbestosis.

In a November 1997 letter, William J. Breen, M.D., of Cardiac 
Consultants, P.C., noted that the veteran had been under his 
care for cardiac disease since 1993, with a history of a 
complete heart block requiring a permanent pacemaker since 
1993, and a history of exposure to asbestos.  Thereafter, Dr. 
Brenn opined that, 

[i]t is probable that the asbestosis, in 
addition to affecting the lung, has had 
cardiac affects.  Specifically, it is 
possible that the asbestosis has 
contributed to the [veteran's] heart 
block and his non-compliant ventricle.  
These cardiac problems have definitely 
contributed to the [veteran's] symptoms 
of shortness of breath.

In October 1998, a VA cardiologist noted that the veteran's 
medical history included asbestosis and current cardiac 
problems including bradycardia, for which a pacemaker was 
placed in 1993.  Next, it was opined that asbestosis was not 
known to cause conduction system abnormalities or reduced 
compliance of the left ventricle.  The VA physician also 
opined that the veteran's need for a pacemaker was not due to 
asbestosis and that sinus bradycardia, as well as other 
conduction system abnormalities of the heart, were not 
associated with asbestosis.

In a July 2000 letter, Frank J. Amico, M.D., Diplomate 
American Board of Internal Medicine, reported that the 
veteran had been his patient for ten years.  Next, he opined 
that the veteran's progressive respiratory failure was a 
result of his exposure to asbestos during military service.

In July 2000, the veteran testified at a personal hearing 
before the undersigned.  At that time, the veteran reported 
that he believed that the growth on his lung, due to his 
service-connected asbestosis, somehow damaged his heart.  
Next, the veteran testified that he currently took three or 
four different types of medications for his heart problems. 

The veteran filed with the RO newspaper and magazine articles 
as well as a newsletter, a partial copy of New Jersey's 
Administrative Code, a proposed regulation, 
"Sealing/Treatment Coating" regulations for the United States 
Naval Academy, a letter and literature from KRC Research 
Corporation, a Roddout Valley news release, an "Invitation 
for Bid for Treatment of Asbestos" from a public school 
district, and a paper prepared by the Fox Chase Cancer Center 
which defined and described mesothelioma.  In general, all 
the above related to health risks and asbestos exposure.  In 
addition, except for a June 1979 article from the Courier-
Post which reported that, "[w]ith the additional strain on 
the heart, asbestosis may increase the chances of pulmonary 
hypertension and heart failure[,]" none of the above sources 
discussed the relationship, if any, between asbestosis and 
heart disease.  Moreover, none of the above sources 
specifically reported on the veteran's current health 
problems.

Given the above divergent medical opinions, the Board 
requested an Independent Medical Examiner (IME) opinion and 
received a reply to the IME request in February 2001.  The 
Board notes that the IME was prepared by Eugene E. Wolf, 
M.D., Professor of Medicine-Chief of Cardiology, University 
of Colorado Hospital and Associate Director-Division of 
Cardiology, University of Colorado Health Science Center.  
The Board also notes that the IME report provided both a 
comprehensive summary of the veteran's medical history as 
well as opinions regarding the significance of that medical 
history.  Moreover, while some of the medical history 
provided by the IME is duplicative of evidence already 
reported above, given the opinions the IME interspaced 
throughout that history, the Board finds it necessary to 
report below, in toto, both the history and opinions provided 
by the IME.  Specifically, it was reported that,

I have reviewed the available records 
that were provided and have also 
performed a search of the medical 
literature for information pertinent to 
this case.

Background:

The [veteran] had 2 active tours of duty 
in the US Navy from 11/40 to 3/47 and 
5/47 to 3/61.  From the records provided, 
there was no evidence of a 
cardiopulmonary problem during active 
duty.  His discharge medical history and 
physical examination in 1947 did not 
reveal any active cardiopulmonary 
problems.  From that time forward, the 
following medical encounters were 
documented in his VA medical chart.  
Th[is] review is being provided to allow 
the arbitrators to determine the factual 
basis of my ultimate medical opinion 
based on the records provided to me.

[Medical History]

1970 - A chest [x-ray] report from 
1/28/70 reported a pleural abnormality.  
This may be the first radiographic 
evidence for his pulmonary asbestosis.

1982 - The first presentation of a 
pulmonary problem was in October of 1982 
when at age 60, he was evaluated for an 
abnormal chest [x-ray].  The chest [x-
ray] showed a left mid-lung lesion and 
with his history of exposure to asbestos, 
there was a concern about mesothelioma.  
He had an exploratory thoracotomy which 
revealed no mass lesion but he did have 
extensive chronic pleuritis with thick 
and fibrotic pleura and some extension to 
the pericardium.  A partial pleurectomy 
was performed at that time.  The 
pathological specimen was consistent with 
chronic pleuritis and no mesothelioma was 
found.  There was no mention of 
associated heart disease at that time.  
The [veteran] had been a prior cigarette 
smoker but there was no mention of 
hypertension.  Interestingly, his ECG at 
that time showed normal sinus rhythm, 
left anterior fasicular (sic) block, and 
poor R-wave progression.  There was no 
cardiac enlargement on the chest [x-ray].

1985-86 - Entries in the medical record 
suggest the diagnosis of peptic ulcer 
disease without hemorrhage in 1985 and a 
bout of gastroenteritis in 1986.  There 
was no mention of abnormal 
cardiopulmonary signs or symptoms.  There 
was a chest [x-ray] report from 1/30/85 
which was read as showing extensive 
pleural thickening, evidence for a prior 
left thoracotomy, no cardiac enlargement, 
and a tortuous aorta.

1986 - This is the first record of the 
[veteran's] shortness of breath.  He also 
complained of chest pain although it is 
unclear from the record as to the 
character of the chest pain complaint.  
The evaluation included an echocardiogram 
and a treadmill stress test.  No results 
of the echocardiogram were available in 
the [veteran's] medical record.  He had a 
stress test performed by Dr. Kenneth 
Rubin.  The [veteran] walked for 7 
minutes on a Bruce protocol and reached a 
heart rate of 125 bpm.  His blood 
pressure response to exercise was normal 
and his exercise ECG showed nondiagnostic 
ST-segment changes in the lateral 
precordial leads that were not felt to be 
diagnostic for myocardial ischemia 
secondary to coronary artery disease.  
The [veteran] developed no shortness of 
breath but did have chest pain at the end 
of exercise.  Based on these results, Dr. 
Rubin recommended a Thallium stress test 
to better determine if coronary disease 
was present.  This test was performed on 
8/21/86 by Dr. Rubin.  This time the 
[veteran's] performance improved as he 
walked for 9 minutes on a Bruce treadmill 
protocol.  His heart rate went from 55 
bpm at rest to 120 bpm at peak exercise.  
His blood pressure response to exercise 
was mildly hypertensive increasing from 
140/80 at rest to 200/90 at peak 
exercise.  The Thallium perfusion scan 
was normal except for an equivocal area 
of decreased uptake at the apex of the 
heart which was interpretated (sic) as 
attenuation by the chest.  Thus, there 
was no evidence for clinically 
significant underlying coronary artery 
disease to explain the [veteran]'s 
symptoms of chest pain and shortness of 
breath.  In addition, the poor R-wave 
progression seen on a resting ECG in this 
[veteran] since 1982 was not related to a 
prior silent anterior myocardial 
infarction but was related to his chest 
configuration, possibly secondary to his 
underlying pulmonary disease, and his 
left anterior fascicular block which is a 
not uncommon finding in a 63 yr old man.  
Thus at this time, there was no evidence 
for underlying cardiac disease although 
the results of the echocardiogram were 
not available.  There was no mention of 
any abnormal echocardiographic findings 
in the clinic notes to suggest active 
myocardial disease.

1991 - Pulmonary function studies from 
7/16/91 showed a worsening of pulmonary 
function compared to spirometry data from 
1982.  The forced vital capacity 
decreased from 3.14 liters to 2.53 liters 
while the FEV1 had decreased from 2.39 
liters to 1.63 liters.  The lung volumes 
(total lung capacity and residual volume) 
had also decreased along with a diffusing 
capacity of carbon monoxide only 67% 
predicted.  These findings would be 
consistent with a restrictive pulmonary 
process secondary to asbestosis and could 
explain his shortness of breath at that 
time.

1992-1993 - As reported in the medical 
record, the [veteran] began to have 
dizziness, near-syncope and syncope in 
late 1992.  In the Spring of 1993 he was 
reported to have developed significant 
bradycardia and complete heart block.  
Unfortunately, there are no ECGs in the 
record to support an electrocardiographic 
diagnosis.  The [veteran] was 70 years 
old at that time.  A permanent pacemaker 
was placed at that time (4/93).  No 
details of this procedure are provided in 
the records available to me.  A DDD 
pacemaker was placed.  At that time the 
[veteran's] blood pressure was 150/78 and 
a chest [x-ray] showed pleural 
thickening, pacemaker wires, but no 
evidence of cardiac enlargement and no 
pulmonary congestion consistent with 
heart failure.  If an echocardiogram was 
performed at that time, no results were 
available in the VA medical record.  
There was a mention on a medical 
encounter of 4/30/93 that the [veteran] 
had abused alcohol for many years but 
there was no documented association 
between the [veteran's] symptoms and 
possible alcohol-related myocardial 
disease.  Again, an echocardiogram would 
have been useful here.

1993 - 2000 - Since the insertion of the 
pacemaker there are no additional records 
available concerning a potential cardiac 
condition or the performance of any 
cardiac tests.  In October of 1998, a VA 
cardiologist (Dr. Breen) (sic) [Dr. Breen 
was the veteran's private physician and 
he provided an opinion to the RO in a 
November 1997 letter whereas Dr. G. 
Mallis was the VA cardiologist who 
provided an opinion in October 1998.] 
noted that there was evidence for 
decreased left ventricular compliance on 
an echocardiogram at that time but 
unfortunately, there was no 
echocardiographic report in the 
[veteran's] VA medical record.  It should 
be noted that the [veteran] was 74 years 
of age at that time.  This 
echocardiographic abnormality, along with 
the prior heart block which required a 
pacemaker, were felt to be possibly 
related to the asbestosis by . . . [Dr. 
Breen] . . . but there were no data 
provided as to the basis of this opinion.  
(The Board notes that the VA cardiologist 
who provided an opinion in October 1998 
stated that the veteran's asbestosis did 
not cause the veteran's current heart 
disorders.)  Others have formed a 
different opinion in this regard and I 
will comment on this issue below.  The 
[veteran] himself has developed 
progressive shortness of breath 
manifested as dyspnea on exertion and 
tightness in the chest as stated by the 
[veteran] in a deposition in 7/2000.  His 
walking is limited both by shortness of 
breath as well as pain in his hip which 
contains a rod and plate according to the 
records.  He also has a chronic cough and 
has been treated by his physician, Dr. 
Frank Amico on several occasions with 
bronchodilators and steriods (sic) for 
worsening shortness of breath.  This type 
of treatment would not be expected to 
improve cardiac symptoms.  There is no 
documented history of heart failure, 
myocardial infarction, or cardiac 
arrhythmia.  All recorded blood pressures 
in the record have been in the 
normotensive range.  It is unclear from 
the record whether the [veteran] was 
still smoking at the time of the 
deposition.

Issues in this Case:

(1)	Assuming the accuracy of the 
diagnosis of asbestosis, is it at least 
likely as not that there is a causal or 
etiological relationship between any 
current heart disorder of the veteran and 
any residuals of asbestosis?

Based on the medical record the only 
reported, documented cardiac condition in 
this [veteran] is a cardiac conduction 
disorder with resulting bradycardia and 
possible complete heart block (ECG not 
available) that led to insertion of a 
permanent pacemaker.  A normal Thallium 
scan in 1986 excluded significant 
coronary artery disease at that time and 
no recent testing has been performed.  
Although there is mention of abnormal 
left ventricular compliance on an 
echocardiogram in 1997, there is no 
report of such findings in the record.  
There is no mention of clinically 
significant pericardial disease.  The 
only mention of pericardial involvement 
is the operative report from 1982 which 
stated that there was some extension of 
the pleural fibrosis to the area of the 
pericardium.  However, there was no 
mention of the typical symptoms of right 
heart failure that would accompany 
constrictive pericarditis which has been 
reported in some cases of asbestosis.  
The presence of a 'tortuous' aorta on 
several of the chest [x-ray] reports is a 
common finding in elderly people and is 
related to the decreased elasticity of 
the aorta and not to any vascular 
pathology.  Occasionally, this can lead 
to an aortic aneurysm or significant 
regurgitation of the aortic valve.  
However, there is no medical 
documentation of either of these 
conditions and the [veteran] was not 
reported to have a significant heart 
murmur.

A review of the major textbooks in 
cardiac and pulmonary diseases as well as 
a Medline search suggests limited cardiac 
involvement with asbestosis.  The main 
cardiac involvement relates to 
pericardial disease with pericardial 
constriction, pericardial effusion, 
pericardial calcification, and 
mesotheliomas in the pericardial space.  
Based on the available information, there 
is no evidence of clinically significant 
pericardial disease in this [veteran].

There is a report of an association 
between ischemic (coronary) heart disease 
and asbestosis in British shipyard 
workers (Bir. 3. Industrial Med. 50: 785-
790, 1993).  In this report, patients 
with impaired lung function and pleural 
plaques secondary to asbestosis had a 
greater risk of dying from ischemic heart 
disease even when cigarette smoking was 
factored into the analysis.  The cause 
was not known but there was some concern 
for an acceleration of ischemic heart 
disease in men with asbestosis.  Patients 
with ischemic (coronary) disease can have 
decrease left ventricular compliance that 
can lead to shortness of breath with 
activity.  However, in the current case, 
the [veteran] had no documented evidence 
for active coronary disease.

After a search of the medical literature 
including large reviews on asbestosis 
including the landmark report by Margaret 
R. Becklane entitled 'Asbestosis-related 
disease of the lung and other organs: 
Their epidemiology and implication for 
clinical practice[,'] which appeared in 
the [']Annual Review of Respiratory 
Disease['] in 1976 (Vol 114: page 187), 
there is no reported relationship between 
a cardiac electrical conduction disorder 
and asbestosis.  In addition, there are 
no reports of valvular, myocardial or 
other non-pericardial cardiac disease 
processes with asbestosis.  Finally, 
there are no reported cases of left 
ventricular diastolic dysfunction and 
asbestosis.  I would submit that 
asbestosis of the lung could lead to 
pulmonary hypertension and subsequent 
right heart failure but there are no data 
in this case to support this condition.

The [veteran's] bradycardia could be 
explained by intrinsic cardiac conduction 
disease which is not uncommon in elderly 
people.  The [veteran] had his pacemaker 
inserted when he was 70 year old and this 
age is not unusual for such a 
presentation.  This cardiac condition 
could have occurred in the absence of 
exposure to asbestos.

The presence of decreased left 
ventricular compliance apparently seen on 
echocardiogram (reported by Dr. Breen but 
no formal report in the chart) could be 
responsible for some of the [veteran's] 
shortness of breath with physical 
activity.  However, this finding is also 
not uncommon in elderly patients and 
could have occurred independent of the 
exposure to asbestos.  Again, there is no 
reported association between diastolic 
dysfunction of the left ventricle 
(decreased compliance) and asbestos 
exposure.

Finally, based on the available records, 
there is no evidence of active 
pericardial or coronary heart disease in 
this [veteran].

My opinion (question #1):

Based on the available information 
provided on this [veteran] and a review 
of current medical knowledge in this area 
of cardiovascular medicine, I find no 
evidence to support a causal or 
etiological relationship between the 
veteran's reported cardiac condition and 
the presence of asbestosis or its 
residual.  The only reported cardiac 
conditions of this veteran are a cardiac 
electrical conduction disease treated 
with a pacemaker and a reported but nor 
(sic) documented decrease in left 
ventricular compliance.  There is no 
known association of either of these 
conditions with asbestosis and each are 
(sic) not uncommon by themselves (sic) in 
an aging population.  I find no evidence 
to support the statements of Dr. Breen in 
regards to any potential linkage between 
asbestosis and the veteran's cardiac 
problems as diagnosed to date.  Thus, I 
would concur with the initial opinion by 
Dr. Herman that the veteran's heart 
disease, as described, has no 
relationship to asbestosis.

(2)	If not (see issue #1 above), has the 
service-connected asbestosis caused any 
acceleration or increase in the 
underlying pathology of any heart 
disorder of the veteran beyond such the 
natural progression of such heart 
disorder?

The only evidence of acceleration of a 
cardiac condition by asbestosis is the 
British report of worsened survival in 
men with ischemic heart disease (see 
above).  There is no evidence that 
asbestosis would worsen a cardiac 
electrical conduction disorder or 
diastolic dysfunction of the left 
ventricle with decreased compliance as 
suggested in this case.  The [veteran] in 
question has no medical evidence to 
support active coronary disease; 
therefore; there is no role for 
asbestosis in his condition.  Only 
pulmonary hypertension from progressive 
pulmonary asbestosis could lead to 
worsening right heart failure but this 
[veteran] has not be described as having 
any of the typical symptoms.  His 
shortness of breath appears to be mainly 
secondary to his asbestosis with 
'perhaps' some contribution from LV 
diastolic dysfunction.  However, more 
detailed cardiac diagnostic studies such 
as a right heart catheterization and 
detailed echocardigraphic (sic) studies 
would have to be performed to determine 
if there is an additional cardiac 
disability to his exercise impairment not 
explained by his lung and pleural 
disease.  In any case, there is no 
evidence to support a role of asbestosis 
in any cardiac limitation.

My opinion (issue #2):

Based on the available information 
provided and a thorough review of the 
medical literature, there is no evidence 
to support a role of asbestosis in the 
acceleration or increase in the pathology 
of any heart disorder in this veteran 
beyond the natural progression of such 
heart disorders.  The documented heart 
disorders in this veteran can be 
explained by other causes and there are 
no valid pathophysiological mechanisms to 
support a worsening of his condition by 
pleuropulmonary asbestosis.

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in 
the active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991& 
Supp. 2000); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2000).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (2000).  Compensation is also 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The Board finds, as will be discussed below, that the greater 
weight of the medical evidence is against the veteran's claim 
that his service connected asbestosis caused or aggravated 
any current heart disorder.

Initially, the Board observes that nothing said in the record 
contradicts the conclusions that the veteran currently 
experiences difficulty with asbestosis and was granted 
service connection for asbestosis.  See RO decision dated in 
March 1996.  The question that needs to be resolved is 
whether any current heart disorder was caused or aggravated 
by such asbestosis.  As noted above, the record contains Dr. 
Breen's opinion that "[i]t is probable that the asbestosis, 
in addition to affecting the lung, has had cardiac affects.  
Specifically, it is possible that the asbestosis has 
contributed to the [veteran's] heart block and his non-
compliant ventricle."  (Emphasis Added).  The record also 
contains the veteran's testimony that his asbestosis somehow 
caused damage to his heart and a newspaper article that 
reported that asbestosis ". . . may increase the chances of 
pulmonary hypertension and heart failure."  (Emphasis Added).

On the other hand, the record includes both VA examiners' 
opinions, and an IME opinion, which opinions were sought for 
the express purpose of determining the relationship, if any, 
between any current heart disorder and service connected 
asbestosis.  Specifically, the VA examiner who examined the 
veteran in June 1996 opined, in December 1996, that no heart 
condition of the veteran was proximately due to or the direct 
result of asbestosis because the only heart disease found was 
bradycardia and, to the best of his knowledge, bradycardia 
was not caused by asbestosis.  Likewise, in October 1998, a 
VA cardiologist opined, after review of the record, that the 
veteran's need for a pacemaker was not due to asbestosis and 
neither sinus bradycardia nor other conduction system 
abnormalities of the heart were associated with asbestosis.  
Similarly, the IME opined, after review of the record and "a 
review of current medical knowledge in this area of 
cardiovascular medicine," that there was ". . . no evidence 
to support a causal or etiological relationship between the 
veteran's reported cardiac condition and the presence of 
asbestosis or its residual."  The IME also opined that "there 
is no known association [between] either of [the veteran's 
current heart problems (cardiac conduction disease with 
bradycardia and possible complete heart block)] with 
asbestosis and each are not uncommon by themselves in an 
aging population."  Lastly, as to whether service-connected 
asbestosis caused acceleration or an increase in the 
underlying pathology of any heart disorder beyond the natural 
progression of such heart disorder, the IME opined that ". . 
. there is no evidence to support a role of asbestosis in the 
acceleration or increase in the pathology of any heart 
disorder in this veteran beyond the natural progression of 
such heart disorders . . . [T]here are no valid 
pathophysiological mechanisms to support a worsening of his 
condition by pleuropulmonary asbestosis."

The Board acknowledges that Dr. Breen is competent to provide 
medical evidence.  The Board also acknowledges that a lay 
witness, such as the veteran, is competent under the law to 
describe symptoms he had seen or experienced.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Moreover, the Board acknowledges 
that, under certain circumstances, quotations excerpted from 
medical treatises may constitute medical evidence is support 
of a claim for service connection.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); Ruker v. Brown, 
10 Vet. App. 67, 73-74 (1997); Bielby v. Brown, 
7 Vet. App. 260, 265-67 (1994). 

However, the Board notes that the VA and IME opinions found 
in the record are supported by a full explanation of their 
conclusions, including references to specific findings 
contained in the record and, as to the first VA opinion, an 
earlier examination of the veteran.  On the other hand, while 
Dr. Breen reported that he had treated the veteran since 
1993, he only offered broad conclusions, stated in somewhat 
equivocal terms, without reference to specific findings or a 
detailed review of the veteran's record.  In fact, the IME 
even noted that Dr. Breen failed to refer to any medical 
evidence to support his conclusory statements.  Moreover, the 
veteran's opinion as to medical etiology, a question integral 
to the underlying claim of service connection, is not helpful 
because lay assertions regarding medical causation do not 
constitute probative evidence that bears directly upon the 
issue on appeal.  See Bostain v. West, 11 Vet. App. 124 
(1998) (someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, must provide evidence regarding medical knowledge).  
Likewise, the newspaper article provided by the veteran is 
not probative evidence because the quotation was stated in 
equivocal terms and was both too general as well as 
inconclusive.  See Mattern v. West, 12 Vet. App. 222 (1999) 
("Generally, an attempt to establish a medical nexus . . . 
solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' . . ."); Sacks v. 
West, 11 Vet. App. 314 (1998).

In light of this disparity in the kind of opinions presented, 
and for the reasons set out above, it is the Board's 
conclusion that the VA and IME opinions are entitled to 
greater weight than the opinions offered by Dr. Breen, the 
veteran, and the newspaper article.  Consequently, the 
preponderance of the evidence is against the veteran's claim. 

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim for service connection.  This is so because 
the requirements of the new law have been satisfied.  By the 
RO decision, the statement of the case, and supplemental 
statements of the case furnished the veteran, the RO has 
notified him of the information and evidence necessary to 
substantiate his claim.  Moreover, while the record shows 
that there may be older treatment records in the possession 
of Drs. Breen, Amico, and Brainage, as well as at Syosset 
Hospital, that have not been obtained and associated with the 
record, given the November 1997 and July 2000 letters from 
Drs. Breen and Amico as well as the contemporaneous VA and 
IME opinions, the Board finds that these older treatment 
records are not pertinent evidence that must be obtained 
prior to final adjudication of the veteran's claim.  In light 
of the applicable laws and regulations as well as the 
evidence already obtained by the RO, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

Service connection for a heart disorder secondary to service 
connected asbestosis is denied.


REMAND

Next, turning to the issue of a higher evaluation for service 
connected asbestosis, as reported above, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the new law, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, at 289.  
In the case of Holliday v. Principi, 14 Vet. App. 280 (2001), 
it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, at 289-290.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgments that the notification requirements had 
universal application.  Id.  In order to ensure that the 
veteran in this case is afforded all the protections of the 
Veterans Claims Assistance Act of 2000, as implemented by VA, 
a remand is required.  See also Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Moreover, the Board notes that the rating criteria for 
evaluating respiratory system disorders, including 
asbestosis, were amended during the pendency of the veteran's 
appeal.  This amendment became effective October 7, 1996.  61 
Fed. Reg. 46728 (Sep. 5, 1996).  The Court has held that, 
where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant must be applied, unless Congress provides otherwise 
or the Secretary permits action to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Since Congress has not 
provided otherwise in this particular instance, and because 
the Secretary has not permitted action contrary to the rule 
in Karnas, analysis of the veteran's claim must include 
consideration of each version of the rating criteria.  Id.

However, while the RO, in the November 1997 supplemental 
statement of the case, informed the veteran of the new 
criteria for rating pulmonary emphysema under Diagnostic 
Code 6603, the RO has never provided the veteran with notice 
of the new criteria for rating asbestosis under Diagnostic 
Code 6833.  See 38 C.F.R. § 4.97, Diagnostic Codes 6603, 6833 
(2000).  (The Board notes that, historically, the RO had 
rated the veteran's asbestosis as pulmonary emphysema under 
Diagnostic Code 6603.  See RO decision dated in March 1996.)  

Moreover, following the change in the rating criteria, the 
veteran has not been afforded a new VA examination.  See VA 
examinations dated in August 1995 and June 1996; pulmonary 
function test (PFT) dated in July 1996.  In addition, a 
review of the record on appeal shows that the VA examinations 
and PFT that appear in the record do not provide all of the 
results necessary to apply either the old or the amended 
rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2000).

Specifically, at the June 1996 examinations, it was noted 
that the veteran had slight dyspnea and had neither cyanosis 
nor cor pulmonale.  However, the examiners in June 1996 did 
not explain the veteran's dyspnea in terms that allow 
application of the old rating criteria, did not note the 
degree to which his asbestosis impaired the veteran's overall 
health, and did not note whether the veteran had pulmonary 
hypertension or required outpatient oxygen therapy.  
Moreover, the July 1996 PFT did not note the veteran's 
maximum exercise capacity.

Accordingly, on remand, VA's duty to assist requires that the 
veteran be provided notice of the amended rating criteria as 
well as scheduled for a VA examination that not only takes 
into account the records of prior medical treatment, but 
includes clinical findings sufficient to rate asbestosis in 
accordance with the applicable criteria, both old and new.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 38 C.F.R. 
§ 3.326 (2000) (VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment); Bernard, supra. 

In addition, the Board notes that the record on appeal shows 
that the veteran has heart disease that he claims adversely 
impacts his ability to breath.  The record also shows that 
the veteran claims that he has problems with his hip that 
adversely impacts his mobility.  In this regard, the Board 
notes that the Court, in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that [even non-service-connected] 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  Therefore, 
on remand, the VA examiner must be asked to distinguish, if 
possible, between adverse symptomology caused by service 
connected asbestosis and other non-service connected 
disabilities.  If the examiner is unable to make that 
distinction, the RO must rate the veteran's service-connected 
asbestosis accordingly.

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with all 
sources identified by the veteran.  Specifically, the Board 
notes that a review of the record on appeal shows that both 
Drs. Breen and Amico reported that they had treated the 
veteran for a number of years.  Moreover, the veteran 
testified that a Dr. Brainage had treated him for a number of 
years.  In addition, a treatment record from Central General 
Hospital reported that the veteran had received earlier 
treatment at Syosset Hospital.  However, while the claims 
file contains some of Dr. Amico's records, as well as 
voluminous records from Central General Hospital and North 
Shore University Hospital, the record does not contains a 
request for complete copies of the veteran's treatment 
records from all of the sources identified above.  Therefore, 
on remand, copies of all records on file with all the sources 
identified above must be obtained and associated with the 
record.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

This issue is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant records kept by Drs. Breen, 
Amico, and Brainage as well as all records 
located at Syosset Hospital.  
Additionally, all records kept by any 
other physician or hospital identified by 
the veteran should be sought.  In the 
event any attempts to secure information 
are unsuccessful, such efforts should be 
fully documented in the record, and the 
veteran should be notified in accordance 
with the Veterans Claims Assistance Act of 
2000.

2.  As part of the development undertaken 
to comply with the new law, the veteran 
should be afforded a PFT and respiratory 
examination.  The examiner should review 
the entire claims folder, including any 
records obtained pursuant to the action 
sought above, and provide a consensus 
opinion as to the current severity of the 
veteran's asbestosis.  Because the record 
shows that the veteran has heart disease, 
as well as a hip problem that may limit 
his mobility, if it is not possible to 
distinguish between the difficulties 
affecting his respiration due to non-
service-connected impairment, the 
examiner should specifically say so.  
Clinical findings should be elicited so 
that both the old and new criteria may be 
applied.  Additionally, the PFT examiner 
must specifically list the veteran's 
forced vital capacity (FVC), diffusion 
capacity of the lung for carbon monoxide 
(DLCO) by the Single Breath Method (SB), 
and his maximum exercise capacity as 
measured in milliliters per kilogram per 
minute (ml/kg/min) of oxygen consumption.  
The PFT examiner should explain their 
meanings and explain any inconsistencies 
between old and new PFT.  An examination 
should be conducted, and the veteran's 
dyspnea should be described in terms that 
allow application of the old rating 
criteria, an opinion should be provided 
as to the degree to which asbestosis 
impairs the veteran's overall health, and 
it should be noted whether the veteran 
has cor pulmonale, pulmonary 
hypertension, or requires outpatient 
oxygen therapy.  Results should be 
reconciled with previous examinations, 
and specific findings and/or medical 
principles should be cited in support of 
any conclusions reached about the extent 
of the veteran's disability.

3.  The RO should ensure that the PFT and 
examination satisfies the instructions 
set out above.  After all notice 
requirements have been satisfied, and the 
duty to assist has been fulfilled, the RO 
should take adjudicatory action on the 
claim here at issue which adjudication 
should consider both the old and new 
rating criteria for rating asbestosis and 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran fails to report 
for the PFT or examination, the SSOC 
should specifically refer to the 
provisions of 38 C.F.R. § 3.655 and a 
discussion of how they affect the RO's 
determination.  38 C.F.R. § 19.31 (2000).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



